JOHNSON, Circuit Justice,
charged in favor of the jurisdiction of the court over its own citizens in cases of general piracy, though committed on board of a foreign vessel, and he left it for the jury to say whether there was not evidence in this case, not only of a mutiny, but of a piracy, and whether the motives of the crew in seizing the brig and dismissing the officers were not to plunder the vessel and not merely to throw off the authority of their, officers.
The jury, after deliberating for a shoz-t time, returned with a verdict of acquittal. The ease of the foreigners composing this crew, was then submitted to the same jury, who also acquitted them.